                   Case 1:20-cv-00744-RP Document 1 Filed 07/13/20 Page 1 of 4



                                     IN THE TINITED STATES DISTRICT COURT
                                      FOR THE WESTERN DISTRICT OF TEXAS
                                                 AUSTIN DIVISION

DARRYL W. DOSS                                             $
ANITA L. DOSS                                              $
       Plaintiffs                                          $
                                                           $
VS                                                         $     C.A. NO. 1:20-cv-00744
                                                           $
FAY SERVICING, LLC                                         $
       Defendant                                           $


                                      DEFENDANT'S N                OF'REMOVAI,

             Fay Servicing, LLC ("Fay" or "Defendant") hereby removes this case from the                  98th


District Court of Travis County, Texas to the United States District Court for the                   Vy'estern

District of Texas, Austin Division. Defendant denies the claims and damages alleged in

Plaintiffs' Second Amended Original Petition and files this Notice without waiving any claims,

defenses, exceptions, or obligations that may exist in its favor in state or federal court.

                                                I.      INTRODUCTION

             1.           On or about July       I,   2020, Plaintiffs, Darryl W. Doss and Anita    L. Doss
("Plaintiffs") commenced this action by filing Plaintiffs' Original Petition (the "Complaint"),

Cause D-1-GN-20-003455 in the 98th District Court                 of Travis County, Texas (the "State Court

Action").          See     Exhibit   C-1.   Defendant was never served with Plaintiffs' Original Petition. On

July 2, 2020, Plaintiff filed their First Amended Petition. See Exhibit                C-2.   Defendant was

likewise never served with that pleading. On July 2,2020, Plaintifß filed their Second Amended

Original Petition and Application for Temporary Restraining Order (the "Complaint").                      See


Exhibit C-3. Defendant was served with the Complaint on July 8, 2020, which was the first

service of any pleading on Defendant in this action.

             2.           Pursuant   to 28 U.S.C. $1446(b) of the Federal Rules of Civil      Procedure, this

Notice of Removal is timely filed within thirty (30) days of Defendant's first receipt of the initial

2017 019 4.2020047 8137 57 343.1
                     Case 1:20-cv-00744-RP Document 1 Filed 07/13/20 Page 2 of 4



state court pleading. Bd. of Regents                    of Univ. of     Te.r. Sys. v.   Nippon Tel. & Tel. Corp.,478 F.3d

27   4, 27 I 15th Cir. 2007).

                                 II.       PLEADINGS AND                    CE TO STATE, COTIRT

              3.            True and correct copies of all pleadings, process, orders and other filings in the

State Court Action are being filed along with this Notice of Removal as required by 28 U.S.C.

$1aa6(a). Pursuant tp 28 U.S.C. $1.446(d), written notice of this removal is being served on

Plaintiffs and filed in the State Court Action.

                                                 III.    BASIS FOR REMOVAL

             4.             This action is within the original jurisdiction of the United States District Court

based on federal question                   jurisdiction. Furthermore, venue is proper in the Western District of

Texas, Austin Division, under 28 U.S.C. $laal(a) because the state court where the State Court

Action has been pending is located in this district.

             A.            Federal                 .Iurisdiction

              5.            Removal is proper because Plaintiffs' suit involves a federal question. 28 U.S.C.

$$1331,          Aalþ);              Grable & Sons Metal Prods., Inc. v. Darue Eng'g & Mfg.,545 U.S. 308, 312

(2005). A case arises under 28 U.S.C.                     $   133 1   if "a well-pleaded complaint   establishes either that

federal law creates the cause of action or that the plaintiff s right to relief necessarily depends on

resolution of a substantial question of federal law." See Empire Heolthchoice Assurance, Inc.,                            v.


McVeigh,547 U.S. 677,689-90 (2006). Further, the Fifth Circuit Court of Appeals has held that

"[t]he assertion of a claim under a federal statute alone is sufficient to empower the District

Court to assume jurisdiction over the case and determine whether, in fact, the Act does provide

theclaimedrights." Holland/Blue Streakv. Barthelemy,849F.2d987,988 (5thCir. 1988).




                                                                       2
201',t 0194.202004'7 8/37 57 343.1
                           Case 1:20-cv-00744-RP Document 1 Filed 07/13/20 Page 3 of 4



                  6.              Among other claims, Plaintiffs have alleged violations of Real Estate Settlement

Procedures Act                       ("RESPA").l Plaintiffs' claims arise under the laws of the United States of

America, the United States District Court has original jurisdiction, and removal is appropriate.

                  7.              Additionally, this Court should also exercise supplemental jurisdiction over all

claims because they are so related to the federal claims that they form part of the same case or

controversy. See 28 U.S.C. $ 1367(a). As noted by the Supreme Court, "Section 1367(a) is                         a


broad grant of supplement jurisdiction over other claims within the same case or controversy, as

long as the action is one in which the district courts would have had original jurisdiction." Exxon

Mobil Corp. v. Allpøttah Servs., lnc.,545,558 (2005).

                                                      ry.     JURY DEMAND

                   8.             Plaintiffs have made a jury demand in the State Court Action.

                                                      V.       CONCLUSION

                  9.              For the foregoing reasons, Defendant asks the Court to remove this suit to the

United States District Court for the Western District of Texas, Austin Division.

                                                               Respectfully submitted,

                                                               By: /s/ Michael F. Hord Jr.
                                                                  Michael F. Hord Jr.
                                                                   State Bar No. 00784294
                                                                  Federal I.D. No. 16035
                                                                  Eric C. Mettenbrink
                                                                   State BarNo.24043819
                                                                  Federal I.D. No. 569887
                                                                   HIRSCH & V/ESTHEIMER, P.C.
                                                                   1 4 I 5 Louis iana, 36th Floor

                                                                   Houston, Texas 77 002-2772
                                                                   7 13 -220 -9 182 Telephone
                                                                   7 13 -223 -93 1 9 Facsimile
                                                                   Email : mhord@hirschwest. com
                                                                   Email : emettenbrink@hirschwest.com
                                                               ATTORNEYS FOR DEFENDANT


           See Complaint at fl'lf 20-24 referencing 12 C.F.R. 1024 of RESPA and alleging violations of same
                                                                   a
                                                                   J
201   7   01 9 4.2020047   8/37 s7 3 43.1
                              Case 1:20-cv-00744-RP Document 1 Filed 07/13/20 Page 4 of 4




                                                  CERTIFICATE OF SERVICE

                   I
         hereby certiff that on this l3th day of J:uly, 2020, a true and correct copy of the
foregoing andlor attached was served on each attorney of record or party in accordance with
Federal Rule of Civil Procedure 5(b) as follows:

                                                         Fred E. V/alker
                                                         Kimberly Nash
                                                 609 Castle Ridge Road, Suite 220
                                                       Austin, TX78746
                                                 Via Email and U.S. Regular Mail


                                                             /s/ Michael F. Hord Jr
                                                             Michael F. Hord Jr.




                                                                4
2017 0   1   9 4.20200   47   I I 37 57 3 43.1
